Citation Nr: 0201504	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 1998, the Board remanded the claim and instructed 
the RO to consider additional evidence.  Clinical records 
dated in 1991 and 1992 from the veteran's private physician, 
Dr. Roth, were requested.  Dr. Roth responded that he no 
longer had records for the veteran, but submitted a ledger 
showing treatment from October 1991 to March 1993.

In a decision dated in September 1999, the Board found that 
the requested development had been accomplished to the extent 
possible and denied the veteran's claim of entitlement to 
service connection for knee disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims ("the Court").  In February 2001, the Court 
vacated the September 1999 Board decision and remanded the 
appeal to the Board for readjudication in light of the 
Veterans Claims Assistance Act of 2000.    


FINDING OF FACT

Left and right knee disorders were not manifest during 
service and are not attributable to service.



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
1991& Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  Specifically, in March 
1992, the RO requested the veteran's service medical records 
from the National Personnel Records Center (NPRC).  In April 
1992, the RO sent the veteran a letter asking his help in 
obtaining these records.  In August 1993, the RO requested 
evidence of treatment records from Dr. Roth, the veteran's 
private chiropractor, and also informed the veteran of this 
action by a letter dated in August 1993.  The veteran was 
informed of his appellate rights regarding rating decisions 
dated in January 1994, June 1994, and April 1999.  The 
veteran was afforded a VA examination in January 1994 and his 
VA medical treatment records were obtained.  The veteran was 
provided a statement of the case in July 1995.  The veteran 
testified at a Travel Board hearing in September 1997 during 
which the Board Member specifically asked the veteran whether 
he could obtain any additional evidence that related his knee 
disability back to service.  In April 1998, the RO complied 
with the instructions contained within the January 1998 Board 
decision by obtaining a release from the veteran regarding 
his medical treatment by Dr. Roth.  In December 1998, the RO 
sent a letter to Dr. Roth requesting that he provide a copy 
of the veteran's clinical records for 1991 and 1992.  Dr. 
Roth responded that he no longer had records for the veteran, 
but submitted a ledger showing treatment from October 1991 to 
March 1993.  In April 1999, the veteran was provided a 
supplemental statement of the case, which informed him of Dr. 
Roth's statement that he no longer had treatment records for 
the veteran.    

As described above, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection, to include specific to his knee disorder.  He has 
also been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process.  The RO has associated records identified by the 
veteran with the claims file and the claims file reflects 
receipt of VA evaluation records.  Finally, the veteran has 
offered argument as to the merits of his claim, and has been 
specifically advised as to the substance of the VCAA.  He has 
identified no further evidence pertinent to the appeal. 

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specifically to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

The veteran asserts his bilateral knee disorder is related to 
his period of active military service.  During his September 
1997 Travel Board hearing, the veteran testified that during 
service he experienced pain in his knees on motion and that 
his knees ached, popped out of place, and swelled up.  The 
veteran is competent to report that he had knee symptoms 
during service.  However, whether the veteran did have such 
symptoms during service and whether there is continuity of 
symptomatology is an issue of credibility.  Layno v. Brown, 6 
Vet. App. 465 (1994).

The veteran has also presented competent medical evidence of 
a current disability.  In an October 1993 letter from the 
veteran's private chiropractor, Dr. Roth, he stated that the 
veteran had knee instability, with apparent medial meniscus 
tearing, bilaterally.  Dr. Roth also noted that the veteran 
provided a history of knee problems as a result of repeated 
parachute jumps in service.  However, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence satisfying the 
Grottveit requirement.  LeShore v. Brown, 8 Vet App 406, 409 
(1995).  Here, Dr. Roth simply recorded the history given by 
the veteran, without any additional medical comment as to 
etiology.

The veteran has asserted that he has had continued knee 
problems beginning with his time in service.  However, no 
competent professional has related a diagnosis bilateral knee 
disorder to the veteran's period of service.  The Board notes 
that although the veteran claims that his current disability 
is related to service, the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorders or to otherwise assert 
medical causation.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The veteran's statement of continuing symptoms does not 
establish the required connection.  See Savage v. Gober, 10 
Vet. App. 488, 497 (1997). 

During the September 1997 Travel Board hearing, the Board 
Member specifically asked the veteran whether he could obtain 
any additional evidence that related his knee disability to 
service.  The Board notes that this meets the requirements of 
38 C.F.R. § 3.103 (2001) and VCAA.  The veteran testified 
that he did not have any evidence of treatment for his knee 
condition during service.  Consequently, there is no evidence 
of a knee disability shown to be chronic during service.  38 
C.F.R. § 3.303(b) (2001). 

The Board has also considered the provisions of 38 U.S.C.A. § 
1154 (West 1991).  However, there is no allegation of a 
relationship between the claimed disorders and combat.

The Board concludes that the veteran's silence as to a knee 
disorder in his original claim for service connection for a 
back disability in August 1991; his silence as to a knee 
disorder during his September 1991 VA examination; and the 
September 1991 examiner's finding of no specific limitation 
of motion, evidence of muscular atrophy, or swelling of any 
joint, are more probative than the veteran's assertions that 
his knee disorders are related to service.  His silence, when 
otherwise speaking, constitutes negative evidence.  The Board 
concludes that the veteran's knee disorder is not related to 
service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for bilateral knee disorders is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

